Citation Nr: 0913507	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-15 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to July 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a low back disability and for right 
ear hearing loss.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to jet aircraft engine noise in 
his work as a mechanic during service.

2.  The Veteran's post-service employment selling cars did 
not involve exposure to excessive noise.

3.  Current sensorineural hearing loss in the Veteran's right 
and left ears is reasonably attributable to noise exposure 
during service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Right Ear Hearing Loss

The Veteran submitted a claim in August 2006 for service 
connection for several disorders, including hearing loss.  He 
reports that he was exposed to noise during service, 
particularly noise from jet aircraft engines in his duties as 
a mechanic.  In the April 2007 rating decision, the RO 
granted service connection for left ear hearing loss and for 
tinnitus, and denied service connection for right ear hearing 
loss.  Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.  Service connection for hearing loss is 
regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

On an audiological evaluation in the Veteran's service 
separation examination in July 1967, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
15
10
5
45
40

The testing did not include any speech recognition scores.

The claims file contains records of recent audiological 
evaluations.  In a private otolaryngology evaluation in 
January 2007, the Veteran reported a history of military 
noise exposure.  He stated that he had hearing loss that was 
distressing, in that it hindered his interpersonal 
relationships.  Audiological testing showed sensorineural 
hearing loss, worse on the left than the right, with 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
45
50
LEFT
15
45
65
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 60 percent in the left ear.

On VA audiology examination in March 2007, the Veteran 
reported exposure during service to noise from ships, heavy 
artillery, and aircraft engines.  He stated that he had no 
significant noise exposure from occupational or recreational 
sources after service.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
50
50
LEFT
30
40
60
50
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 in the left ear.  The 
examiner's diagnosis was bilateral sensorineural hearing 
loss.  The examiner noted that the Veteran's 1967 service 
separation examination showed left ear hearing loss and right 
ear hearing within normal limits.  The examiner therefore 
expressed the opinions that the current left ear hearing loss 
and current tinnitus were each at least as likely as not 
related to noise exposure during service, and that it was 
less likely than not that the current right ear hearing loss 
was due to noise exposure during service.

In a May 2008 substantive appeal, the Veteran asserted that 
he has hearing loss in both ears as a result of work he did 
during service.  He reported that he worked on jet aircraft 
engines, adjusting the fuel control.  He stated that he did 
not have ear protection while doing that work.  He indicated 
that his hearing loss had started while he was doing that 
work, and had become progressively worse over time.

In March 2009, the Veteran had a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  The Veteran 
reported that he had worked as a mechanic on jet aircraft 
engines.  He stated that the tasks he did required him to 
work very close to the engines.  He indicated that his post-
service employment was running a used car dealership, and 
that he was not exposed to substantial noise in that work.  
He noted that a VA facility had issued him hearing aids for 
both ears.

The history that the Veteran provides about exposure to jet 
aircraft engine noise during service is consistent and 
credible.  He currently has bilateral noise-related hearing 
loss and tinnitus.  The opinion offered by the VA examiner in 
March 2007 employed the wrong test in that it was based on 
the fact that hearing in the right ear was normal at 
separation.  Even though an examination at the time of 
separation from service did not show disabling hearing 
impairment in his right ear, the history of considerable 
noise exposure during service and not after service, and the 
development of service-connected right ear hearing loss and 
tinnitus, both increase the likelihood that that his left ear 
hearing loss is also related to noise exposure during 
service.  Giving the benefit of the doubt to the claimant, as 
required by 38 U.S.C.A. § 5107, the Board grants service 
connection for the Veteran's right ear hearing loss.

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.


REMAND

Additional evidence is needed to address the Veteran's claim 
for service connection for a low back disability.  The 
Veteran contends that he has chronic low back pain that is 
related to events during service.  He asserts that he 
developed low back pain on several occasions during service.  
He states that he first experienced back pain when hospital 
and surgical treatment for a knee injury included a spinal 
injection.  He reports that after the spinal injection he 
developed tingling pain in his back.  He relates that the 
second and third incidents that affected his back were both 
falls that occurred while he was working on aircraft engines.  
He reports having sustained a fourth back injury in a motor 
vehicle accident in Alabama, during the months preceding his 
separation from service.  In his March 2009 hearing, the 
Veteran indicated that he had experienced back pain 
intermittently since service.

The Veteran's service treatment records show that he sought 
outpatient treatment in January 1967 for a three year history 
of intermittent low back pain, with radiation into the left 
leg.  Lumbar spine x-rays did not show any abnormalities.  He 
also reported neck pain in 1967.  In May 1967, he was 
admitted for evaluation of back pain.  Cervical spine x-rays 
showed a calcification at the C4 and C5 vertebrae.  The 
finding was of unclear etiology, described as possibly due to 
ligament calcification or possibly due to old trauma.  No 
spine disorder was noted on the report of the Veteran's July 
1967 service separation examination.

The Veteran indicates that for many years after service he 
treated his low back pain with nonprescription pain 
medication.  He does not recall sufficient information about 
the time and place of any medical treatment soon after 
service to seek treatment records.  He has submitted private 
orthopedic treatment records from 2008 that reflect findings 
of lumbar spondylolisthesis with stenosis, and arthritic 
changes in the thoracic and lumbar areas of the spine.  Those 
records do not address the etiology of the low back 
disability.

The Veteran has not had a VA examination with respect to his 
low back disability claim.  A VA musculoskeletal examination 
in March 2007 addressed his right knee, but not his back.  
The Board will remand the case for a VA medical examination 
with a file review and an opinion as to the likelihood that 
current low back disability is related to injury or disease 
during service.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for a VA 
orthopedic examination to address the 
likely etiology of any current low back 
disability.  The examiner must be provided 
with the Veteran's claims file for review.  
After examining the Veteran and reviewing 
the claims file, the examiner should 
provide a diagnosis for each current low 
back disorder.  For each current low back 
disorder, the examiner should discuss 
whether the disorder is consistent with 
reported injuries and symptoms during 
service, and should express an opinion as 
to whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the disorder is causally related to 
service.

2.  After completion of the above, the 
AMC/RO should review the expanded record 
and determine if the Veteran's low back 
disability claim can be granted.  If that 
claim remains denied, the AMC/RO should 
issue a supplemental statement of the case 
to the Veteran and his representative and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


